                   Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   RICELAND FOODS, INC.,                             )
                                                       )   Case No.
10                                       Plaintiff,    )
                                                       )   FEDERAL COMPLAINT FOR
11            v.                                       )   DAMAGES, INJUNCTIVE RELIEF,
                                                       )   AND OTHER RELIEF BASED ON
12   RICELAND TRADING, LTD d/b/a                       )   TRADEMARK INFRINGEMENT,
     RICELAND FOODS LTD, and                           )   TRADEMARK DILUTION, UNFAIR
13   WISMETTAC ASIAN FOODS INC. d/b/a                  )   COMPETITION, AND UNJUST
     SEASIA,                                           )   ENRICHMENT
14                                                     )
                                      Defendants.      )   JURY DEMAND
15                                                     )
                                                       )
16

17            Plaintiff Riceland Foods, Inc., an Arkansas corporation (or “Plaintiff” or “Riceland”), by
18   and through its undersigned Counsel, files this Complaint against Defendants Riceland Trading,
19   Ltd d/b/a Riceland Foods, Ltd (“Riceland Trading”) and Wismettac Asian Foods Inc., d/b/a
20   SEASIA (“Wismettac”) (each a “Defendant” and collectively, the “Defendants”). In support of
21   its Complaint, Plaintiff alleges as follows:
22            1.        This is an action under the Trademark Laws of the United States, Title 15 U.S.C.
23    §§ 1051, et seq., for trademark infringement, unfair competition, and dilution pursuant to the
24    Lanham Act, 15 U.S.C. §§ 1114 and 1125(a) and (c), respectively. In addition this is an action,
25    for trademark infringement, dilution and unfair competition, in violation of the common law and
26    the statutes of the state of Washington.
27
     COMPLAINT - 1                                                                  LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
                                                                                      P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                   Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 2 of 15




 1            2.        In an attempt to legitimatize their unauthorized activities, the Defendants market

 2    and sell counterfeit and potentially hazardous rice products using the Plaintiff’s trademarks

 3    without authorization, thereby creating consumer confusion as to whether such products are

 4    affiliated, endorsed, and/or sponsored by the Plaintiff. Alternatively, Defendants are using the

 5    Plaintiff’s trademarks without authorization on competing and related rice products. The

 6    Defendants’ actions, as detailed below, maliciously tread upon the goodwill of the Riceland

 7    brand and have harmed and continue to harm the Plaintiff. Consequently, Plaintiff seeks

 8    damages, equitable relief including a preliminary and permanent injunction against the

 9    Defendants, and reimbursement of its attorneys’ fees and costs.

10                                                  PARTIES

11            3.        Plaintiff Riceland Foods, Inc. is a cooperative cooperation organized under the

12    laws of the state of Arkansas, with its principal place of business in Stuttgart, Arkansas. Plaintiff

13    is an exporter of rice and other grains, rice products, lecithin and vegetable oil.

14            4.        Upon information and belief, Riceland Trading is a foreign corporation in

15    Bangkok, Thailand, with its principal place of business at 33rd Floor Sinn Sathorn Tower,

16    77/140 Krungthonburi Rd. Bangkok, Thailand 10600.

17            5.        Upon information and belief, Wismettac (formerly Nishimoto Trading Co., Ltd.),

18    is a Washington corporation, with its principal place of business at 19931 72nd Ave. S, Ste 101,

19    Kent, WA, 98032, within this judicial district.

20            6.        Upon information and belief, SEASIA is an active trade name for Wismettac.

21                                      JURISDICTION AND VENUE

22            7.        This Court has jurisdiction under 28 U.S.C. § 1338 as this civil action arises under

23    an Act of Congress related to trademarks. This Court has jurisdiction under 28 U.S.C. § 1367

24    and the doctrine of pendent jurisdiction over the state law claims as substantial and so related to

25    the claims arising under federal law that they form part of the same case and controversy under

26    Article III of the United States Constitution.

27
     COMPLAINT - 2                                                                    LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                       Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 3 of 15




 1               8.       This Court may exercise jurisdiction over the Defendants because the causes of

 2       action alleged herein arose in whole or in part in Washington. Upon information and belief, the

 3       Defendants are providing, advertising, selling, and/or offering to sell goods and services bearing

 4       the infringing RICELAND Marks and, upon information and belief, have made sales in this

 5       judicial district.

 6               9.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) on the ground that

 7       the infringing acts alleged herein arose, in whole or in part, within this judicial district.

 8                                            BACKGROUND FACTS

 9              I.     PLAINTIFF’S BUSINESS AND INTELLECTUAL PROPERTY RIGHTS

10               10.      Plaintiff is the world’s largest miller and marketer of rice, as well as a distributor

11       of agricultural products, including rice, for human consumption. 1

12               11.      Plaintiff owns all right, title, and interest in and to the mark “RICELAND,” and

13       has obtained Federal Trademark and Service Mark Registrations for the mark “RICELAND”

14       for a wide range of food and other products, including, inter alia, rice products, namely, rice

15       flour, rice bran and rice mixes; oil, vegetable oil, rice oil, shortening and dried beans. Plaintiff’s

16       Federal Trademark and Service Mark Registrations for the mark “RICELAND” include the

17       following word and design marks registered on the Principal Register of the United States Patent

18       and Trademark Office, all but two of which are incontestable pursuant to 15 U.S.C. § 1065:

19       Mark                   Classes           Goods                 Reg. No.              Reg. Date
20       RICELAND               Classes 29, 30    Oil, namely,          U.S. Reg. No.         March 26, 2002
                                                  vegetable oil and
21                                                                      2,552,665
                                                  rice oil;
                                                  shortening.
22

23                                                Rice; rice
                                                  products, namely,
24                                                rice flour and rice
                                                  bran; and rice
25                                                mixes.
26
     1
          See   About      Riceland,   Riceland      Foods,    Inc.   Website        available       at
27   https://www.riceland.com/pages/about-riceland/ (Last Accessed, April 6, 2020).
     COMPLAINT - 3                                                            LANE POWELL PC
                                                                       1420 FIFTH AVENUE, SUITE 4200
                                                                                            P.O. BOX 91302
                                                                                      SEATTLE, WA 98111-9402
                                                                                    206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                    Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 4 of 15




 1    RICELAND               Class 29         Dried beans          U.S. Reg. No.         July 3, 2008
 2                                                                 5,507,521
      RICELAND               Class 30         Rice                 U.S. Reg. No.         August 22, 1995
 3    (AND DESIGN)
      (BLACK &                                                     1,913,625
 4    WHITE)
 5
      RICELAND               Class 30         Rice                 U.S. Reg. No.         March 15, 1949
 6
      (STYLIZED)                                                   442,236
 7

 8
      RICELAND               Classes 29, 30   Vegetable            U.S. Reg. No.         June 14, 1977
 9                                            shortening and
      FOODS                                                        1,067,790
                                              soybean salad and
10                                            cooking oils;
11                                            Rice.
      RICELAND               Class 43         Mobile café          U.S. Reg. No.         July 3, 2018
12                                            services for
      MOBILE CAFÉ                                                  5,508,644
                                              providing food
13    FAMILY                                  and drink;
                                              Providing of food
14    FARMER
                                              and drink via a
15    OWNED (AND                              mobile truck.
      DESIGN)
16

17

18    RICELAND               Class 30         Rice                 U.S. Reg. No.         December 24,
      PERFECTED                                                    2,025,242             1996
19
      RICE
20

21   (collectively, the “RICELAND Marks”).

22            12.       Plaintiff is also the sole and exclusive owner of common law trademark rights for

23    RICELAND. For example, Plaintiff uses the aforementioned trademarks in-state commerce for

24    Washington State and has done so since at least 2005.

25            13.       Plaintiff owns all right, title, and interest in and to the mark “RICELAND” in

26    various countries around the world, including, inter alia, Canada, China, Panama, and Taiwan.

27
     COMPLAINT - 4                                                                    LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                    Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 5 of 15




 1    A list of countries where Plaintiff has registrations for the RICELAND Marks, among others, is

 2    attached hereto as Exhibit A.

 3            14.       Plaintiff has used several of the RICELAND Marks continuously and exclusively

 4    in interstate commerce since at least 1946. The Marks have been used variously on and with

 5    labeling and packaging of food and in advertising and promotional material. Examples of the

 6    RICELAND Marks used in advertising throughout the years are included below.

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
              15.       Plaintiff ships its rice and rice products bearing the RICELAND Marks in various
26
      different sizes, including several that are sized primarily for consumers. Plaintiff uses other sized
27
     COMPLAINT - 5                                                                   LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
                                                                                       P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                     Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 6 of 15




 1       packaging as well, including packaging that comes in twenty-five (25) and fifty (50) pound unit

 2       increments. Since August 1, 2019, Plaintiff has shipped 233,433 of these larger units, or over

 3       10,000,000 pounds of rice throughout the Northwest region of the United States, including in

 4       the states of Oregon and Washington.

 5             16.       In or around March 2020, Plaintiff became aware of a foreign market reaction due

 6       to the global COVID-19 pandemic. Upon information and belief, COVID-19 caused an increase

 7       in demand for rice and rice products. As a result, grocery stores and other retail distributors have

 8       seen their shelves containing rice product and rice supplies emptied due to mass consumer

 9       “hoarding.” 2

10             17.       Upon information and belief, many stores in the Northwest and West coast

11       regions, including some of the Plaintiff’s own customers, may have shortages and high demand

12       for rice in the weeks and months to come as markets struggle to fill market holes caused by

13       COVID-19.

14                II.     DEFENDANTS’ BUSINESSES AND INFRINGING ACTIVITIES

15             18.       According to Defendant Riceland Trading’s website, Defendant was established

16       in 1982 and is a leading rice exporter in Thailand. 3

17             19.       According to Defendant Wismettac’s website, Defendant was established in

18       Kobe, Japan in 1912 and is “one of the oldest and most experienced importer, wholesaler and

19       distributor of Asian food products in North America.” 4

20

21   2
       See, e.g., Su-Lin Tan and Amanda Lee, Coronavirus will not cause global rice shortage unless
     panic buying and export bans persist, South China Morning Post, available at
22   https://www.scmp.com/economy/global-economy/article/3077793/coronavirus-will-not-cause-
     global-rice-shortage-unless-panic (Published Apr. 1, 2020; Last Accessed, July 29, 2020);
23   ‘We’ve never sold out of pork butt before’: Inside 22 L.A. grocery stores , Los Angeles Times,
     available at https://www.latimes.com/business/story/2020-03-13/coronavirus-grocery-stores
24   (Published Mar. 13, 2020; Last Accessed July 29, 2020) (stating that as the number of cases
     continues to increase, shoppers have flocked to stores to stock up on shelf-stable items ranging
25   from frozen foods and canned goods to rice and bread).
     3
       See About Us, Riceland Foods LTD, available at http://www.riceland.co.th/engabout.htm (Last
26   Accessed, July 29, 2020).
     4
       See About, Wismettac Asian Foods, Inc., available at http://www.wismettacusa.com/about/#1
27   (Last Accessed, July 29, 2020).
     COMPLAINT - 6                                                               LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
                                                                                         P.O. BOX 91302
                                                                                   SEATTLE, WA 98111-9402
                                                                                 206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                      Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 7 of 15




 1              20.      Recently Plaintiff became aware of Defendants infringing use of the RICELAND

 2       Marks.

 3              21.      Upon information and belief, in or about March 2020, Defendants began

 4       marketing, selling and offering to sell rice in packaging bearing the RICELAND Marks (the

 5       “Counterfeit Rice”). Since March 2020, Defendants have sold seventy (70) units of fifty (50)

 6       pound bags of rice, or at least three thousand, five hundred (3,500) pounds of Counterfeit Rice

 7       to retail outlets in the Washington region and have, according to customer tracking information,

 8       sold these bags of rice to consumers. A copy of the Defendants’ infringing use of the

 9       RICELAND Marks, i.e., the Counterfeit Rice, is attached hereto as Exhibit B.

10              22.      Upon information and belief, Defendant Riceland Trading imports the Counterfeit

11       Rice to Defendant Wismettac at 19931 72nd Ave. S, Ste 101, Kent, WA, 98032.

12              23.      Upon information and belief, Defendants are using the RICELAND Marks to sell

13       Counterfeit Rice in order to fill rice shortages caused by COVID-19 in the Washington region. 5

14              24.      Upon information and belief, Defendants are using and will continue to use the

15       Plaintiff’s brand and goodwill as a trusted United States rice manufacturer to circumvent the

16       health and environmental standards imposed on foreign agricultural exporters. Thus, the

17       marketing and sale of Defendants’ Counterfeit Rice and use of the RICELAND Marks also pose

18       a serious health risk to the general public. 6

19   5
       See, e.g., Rajendra Jadhav, Naveen Thukral, and Nigel Hunt, Reuters, Coronavirus Upends
     Global      Food     Supply   Chains      in  Latest    Economic      Shock,       available      at
20   https://www.reuters.com/article/us-health-coronavirus-food-supplies-insi/coronavirus-upends-
     global-food-supply-chains-in-latest-economic-shock-idUSKBN21L2V7 (Published Apr. 3,
21   2020; Last Accessed July 29, 2020) (noting that Thailand, the second-largest rice exporter and
     where the Defendant is located, is taking advantage of higher rice prices caused by COVID-19
22   by increasing exports from stockpiles); Alexandra Kelley, Prices on Some Food Items Are
     Surging During Coronavirus Pandemic, The Hill, available at https://thehill.com/changing-
23   america/sustainability/environment/490331-wheat-rice-prices-surge-as-consumers-stock-up
     (Published Mar. 31, 2020; Last Accessed July 29, 2020) (stating that Americans are poised to
24   see a spike in prices and demand for rice).
     6
       Although COVID-19 is generally thought to be spread from person-to-person and there is
25   currently no evidence to support transmission associated with food, health officials are still
     learning about COVID-19. There have been widespread instances concerning mass infection of
26   persons who work in food production and processing and the Centers for Disease Control and
     Prevention (“CDC”) have issued food safety guidelines. See, e.g., Hugh Bronstein, Argentina
27   Suspends Exports From Eight Meat Plants To China After COVID-19 Found, Reuters, available
     COMPLAINT - 7                                                              LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
                                                                                      P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                    Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 8 of 15




 1            25.       The health and food safety practices employed by Defendants’ in the creation,

 2    processing, and distribution of the Counterfeit Rice are unknown. Accordingly, it is imperative

 3    that Defendants’ use of the RICELAND Marks during the global pandemic are curbed

 4    immediately.

 5            26.       The unauthorized use of the RICELAND Marks directly infringes on the family

 6    of RICELAND trademarks owned by Plaintiff. Upon information and belief, the Counterfeit

 7    Rice has been shipped into the United States (and this judicial district) from South Korea, China,

 8    Thailand, Hong Kong, Taiwan, Singapore, Malaysia, Sri Lanka, Vietnam, and Bermuda. The

 9    RICELAND Marks are recorded with United States Customs and Border Protection.

10            27.       As a direct and proximate result of Defendants’ infringement of Plaintiff’s

11    RICELAND Marks, Plaintiff has suffered and will continue to suffer great damage and

12    irreparable harm that cannot fully be compensated or measured in money. Plaintiff is thereby

13    entitled to injunctive relief against Defendants, as well as all other remedies available under the

14    Lanham Act including, without limitation, damages in an amount to be proven at trial, statutory

15    penalties, disgorgement of Defendants’ profits, and costs and attorneys’ fees.

16                    FIRST CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
                      FEDERAL TRADEMARK INFRINGEMENT, 15 U.S.C. § 1114
17
              28.       Plaintiff hereby refers to paragraphs 1 through 27, inclusive, of this Complaint
18
      and by this reference incorporates the same as though fully set forth herein.
19
              29.       Plaintiff holds United States registered trademarks for the RICELAND Marks
20
      which are in full force, effective and enforceable.
21

22

23

24   at https://www.reuters.com/article/us-health-coronavirus-argentina-meat/argentina-halts-china-
     six-meat-plants-exports-after-covid-19-found-idUSKCN24G2TQ (Published July 15, 2020;
25   Last Accessed July 29, 2020) (discussing Argentina’s suspension of exports after coronavirus
     cases emerged among employees in food plants); Coronavirus Disease 2019 Food Safety, Centers
26   for Disease Control and Prevention available at https://www.cdc.gov/coronavirus/2019-
     ncov/daily-life-coping/food-and-COVID-19.html (Last Updated June 25, 2020; Last Accessed
27   July 29, 2020).
     COMPLAINT - 8                                                             LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
                                                                                       P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                    Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 9 of 15




 1            30.       The Defendants are, without consent or authorization, intentionally and

 2    knowingly using, reproducing, manufacturing, marketing, displaying and/or distributing, in

 3    interstate commerce, Counterfeit Rice bearing Plaintiff’s RICELAND Marks.

 4            31.       The Defendants are, without consent and in bad faith, using and reproducing in

 5    interstate commerce Plaintiff’s RICELAND Marks to bolster the sales of their infringing

 6    Counterfeit Rice, thereby misappropriating the goodwill associated with the Plaintiff’s brand.

 7            32.       Alternatively, the Defendants are using and reproducing in interstate commerce

 8    Plaintiff’s RICELAND Marks without authorization to bolster the sales of their own rice

 9    products, thereby misappropriating the goodwill associated with the Plaintiff’s brand.

10            33.       The Defendants’ conduct has caused and continues to cause, damage and injury

11    to Plaintiff’s brand, goodwill and reputation.

12            34.       In manufacturing, marketing, offering to sell, and selling Counterfeit Rice, the

13    Defendants’ copy, reproduce, and in some instances, remove, Plaintiff’s trademark and

14    copyright notices.

15            35.       The Lanham Act defines a “counterfeit” as “a spurious mark which is identical to,

16    or substantially indistinguishable from, a registered mark.” 15 U.S.C. §1127. Indeed the

17    designation that appears on the Defendants’ products are “counterfeit,” and implemented in the

18    same manner as the RICELAND Marks appear on genuine Riceland merchandise. As such,

19    likelihood of confusion is presumed.

20            36.       The Defendants’ use of the RICELAND Marks, which are identical to Plaintiff’s

21    federally registered marks and used on identical, albeit non-genuine goods, constitute the use of

22    a counterfeit mark under 15 U.S.C. § 1116(d).

23            37.       The Defendants are engaged in the creation, marketing, sale and distribution of

24    counterfeit rice products bearing the RICELAND Marks. The Defendants’ conduct thus

25    constitutes trademark infringement in violation of § 32(1) of the Lanham Act, 15 U.S.C. §

26    1114(1).

27
     COMPLAINT - 9                                                                  LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
                                                                                      P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                  Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 10 of 15




 1               SECOND CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
             FEDERAL UNFAIR COMPETITION/FALSE DESIGNATION OF ORIGIN,
 2                               15 U.S.C. § 1125(a)

 3            38.       Plaintiff hereby refers to paragraphs 1 through 37, inclusive, of this Complaint

 4    and by this reference incorporates the same as though fully set forth herein.

 5            39.       The Defendants’ use of the RICELAND Marks in commerce, is a false

 6    designation of origin, a false or misleading description of fact, or a false or misleading

 7    representation of fact.

 8            40.       The Defendants’ use of the RICELAND Marks is likely to cause confusion or to

 9    cause mistake, or to deceive as to the origin, sponsorship, or approval of Plaintiff’s goods,

10    services, and/or commercial activities.

11            41.       The Defendants’ conduct violates 15 U.S.C. § 1125(a).

12            42.       The Defendants’ conduct has caused damage to Plaintiff. The Defendants’

13    conduct will cause further irreparable injury to Plaintiff if it is not restrained by this Court from

14    further violation of Plaintiff’s intellectual property rights.

15            43.       Plaintiff’s remedy at law is not by itself adequate. Plaintiff has suffered, and

16    continues to suffer, irreparable harm such that Plaintiff is entitled to injunctive relief.

17            44.       Accordingly, the Defendants’ conduct constitutes unfair competition pursuant to

18    15 U.S.C. § 1125.

19            45.       The Defendants’ bad faith violations of 15 U.S.C. § 1125 also entitles Plaintiff to

20    an Order from the Court directing the forfeiture and seizure of the Counterfeit Rice.

21            46.       Plaintiff is therefore entitled to injunctive relief under 15 U.S.C. § 1116 and

22    recovery of damages from the Defendants pursuant to 15 U.S.C. § 1117.

23                    THIRD CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
                                 DILUTION, 15 U.S.C. § 1125(c)
24            47.       Plaintiff hereby refers to paragraphs 1 through 46, inclusive, of this Complaint
25    and by this reference incorporates the same as though fully set forth herein.
26

27
     COMPLAINT - 10                                                                   LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                  Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 11 of 15




 1            48.       Plaintiff is the owner of the famous registered trademark RICELAND. The mark

 2    is inherently distinctive and has acquired distinctiveness through long and continuous use. The

 3    extent of advertising and publicity associated with the RICELAND Marks is such that it is well

 4    known throughout a substantial portion of the United States.

 5            49.       Plaintiff’s long, continuous and extensive use of the RICELAND Marks has

 6    caused the RICELAND Marks to become famous, as defined under 15 U.S.C. § 1125(c).

 7            50.       The Defendants’ use of the RICELAND Marks began on or around March 2020

 8    well after Plaintiff’s RICELAND Marks became famous. Upon information and belief, the

 9    Defendants’ are passing off non-genuine product as Plaintiff’s, and distributing Counterfeit Rice

10    to Washington State and other retailers and grocers in the Northwest region.

11            51.       The Defendants’ use of the RICELAND Marks dilutes the distinctive value of

12    Plaintiff’s RICELAND Marks by lessening the capacity of Plaintiff to identify and distinguish

13    its goods and services from those of others.

14            52.       The Defendants’ unknown health and food safety measures during production and

15    distribution of a sought-after food product at the height of a global pandemic endangers public

16    health.

17            53.       The Defendants’ precarious use of the RICELAND Marks at the height of a global

18    pandemic also puts Plaintiff’s brand and goodwill in danger.

19            54.       The Defendants’ deliberate and willful violation of Plaintiff’s rights in the

20    RICELAND Marks have caused and will continue to cause damages to Plaintiff, as well as to

21    the reputation associated with Plaintiff’s RICELAND Marks.

22            55.       Plaintiff has no adequate remedy at law. Plaintiff has suffered, and continues to

23    suffer, irreparable harm such that Plaintiff is entitled to injunctive relief.

24            56.       Accordingly, the Defendants’ conduct constitutes dilution pursuant to 15 U.S.C.

25    § 1125.

26

27
     COMPLAINT - 11                                                                   LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                  Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 12 of 15




 1             FOURTH CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
         UNFAIR COMPETITION IN VIOLATION OF WASHINGTON COMMON LAW
 2
              57.       Plaintiff hereby refers to paragraphs 1 through 56, inclusive, of this Complaint
 3
      and by this reference incorporates the same as though fully set forth herein.
 4
              58.       The RICELAND Marks are wholly associated with Plaintiff due to its long use
 5
      thereof, and as such, Plaintiff is deserving of having its mark adequately protected with respect
 6
      to the conduct of its business.
 7
              59.       The Defendants’ use of the RICELAND Marks comprise unfair competition in
 8
      that customers and would-be customers are likely to be confused concerning the origin of
 9
      products using the same or similar marks in the marketplace.
10
              60.       The Defendants’ aforesaid acts are in violation of federal and state law,
11
      specifically RCW 19.86.020.
12
              61.       Plaintiff has no remedy at law. Plaintiff has suffered, and will continue to suffer
13
      irreparable harm such that Plaintiff is entitled to injunctive relief.
14
              62.       Additionally, the Defendants have profited from their wrongful acts and must
15
      disgorge their ill-gotten gains.
16
             FIFTH CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
17    TRADEMARK INFRINGEMENT IN VIOLATION OF WASHINGTON STATE LAW
              63.       Plaintiff hereby refers to paragraphs 1 through 62, inclusive, of this Complaint
18
      and by this reference incorporates the same as though fully set forth herein.
19
              64.       The Defendants are, without consent or authorization, intentionally and
20
      knowingly using, reproducing, manufacturing, marketing, displaying and/or distributing, in
21
      interstate commerce, Counterfeit Rice bearing Plaintiff’s RICELAND Marks.
22
              65.       The Defendants are, without consent and in bad faith, using and reproducing in
23
      interstate commerce Plaintiff’s RICELAND Marks to bolster the sales of their infringing
24
      Counterfeit Rice, thereby misappropriating the goodwill associated with the Plaintiff’s brand.
25
              66.       The Defendants’ conduct has caused and continues to cause, damage and injury
26
      to Plaintiff's brand, goodwill and reputation.
27
     COMPLAINT - 12                                                                   LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                  Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 13 of 15




 1            67.       In manufacturing, marketing, offering to sell, and selling Counterfeit Rice, the

 2    Defendants’ copy, reproduce, and in some instances, remove, Plaintiff’s trademark and

 3    copyright notices.

 4            68.       The Defendants’ aforesaid acts are in violation of federal and state law,

 5    specifically RCW 19.77.140.

 6                    SIXTH CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
                      DILUTION IN VIOLATION OF WASHINGTON STATE LAW
 7
              69.       Plaintiff hereby refers to paragraphs 1 through 68, inclusive, of this Complaint
 8
      and by this reference incorporates the same as though fully set forth herein.
 9
              70.       The Defendants’ use of the RICELAND Marks began on or around March 2020
10
      well after Plaintiff’s RICELAND Marks became famous. Upon information and belief, the
11
      Defendants are passing off non-genuine product as Riceland’s Rice, and selling potentially
12
      hazardous Counterfeit Rice, to Washington retailers for distribution among the general public.
13
              71.       The Defendants’ use of the RICELAND Marks dilutes the distinctive value of
14
      Plaintiff’s RICELAND Marks by lessening the capacity of Plaintiff to identify and distinguish
15
      its goods and services from those of others. The Defendants’ precarious use of the RICELAND
16
      Marks at the height of a global pandemic also puts Plaintiff’s brand and goodwill in danger.
17
              72.       The Defendants’ deliberate and willful violation of Plaintiff’s rights in the
18
      RICELAND Marks have caused and will continue to cause damages to Plaintiff, as well as to
19
      the reputation associated with Plaintiff’s RICELAND Marks.
20
              73.       By their acts alleged herein, the Defendants are causing dilution of the distinctive
21
      quality of Plaintiff’s RICELAND Marks and injury to Plaintiff’s business reputation in violation
22
      of RCW 19.77.160.
23                  SEVENTH CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
                                  UNJUST ENRICHMENT
24

25            74.       Plaintiff hereby refers to paragraphs 1 through 73, inclusive, of this Complaint
26    and by this reference incorporates the same as though fully set forth herein.
27
     COMPLAINT - 13                                                                   LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                  Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 14 of 15




 1            75.       Since at least as early as March 2020, the Defendants have been selling

 2    Counterfeit Rice without authorization using a false designation—the Plaintiff’s RICELAND

 3    Marks.

 4            76.       As a result of the Defendants’ aforementioned unlawful acts, the Defendants have

 5    had a financial benefit conferred upon them and are thereby unjustly enriched. It is inequitable

 6    for the Defendants to retain those benefits and they should be disgorged of any profits.

 7                                            PRAYER FOR RELIEF

 8            WHEREFORE, Plaintiff prays for the following relief:

 9            a. Awarding Plaintiff recovery of up to three times the Defendants’ profits and damages

10                  for the Defendants’ use of the RICELAND Marks in connection with the sale of

11                  Counterfeit Rice pursuant to 15 U.S.C. § 1117;

12            b. Awarding Plaintiff statutory damages as allowed by law;

13            c. Awarding prejudgment and post judgment interest at the maximum rate allowed by

14                  law;

15            d. Directing an accounting of all Counterfeit Rice that was or is within the Defendants’

16                  possession, custody, or control;

17            e. Directing an Order pursuant to 15 U.S.C. § 1116 providing for the seizure,

18                  impoundment, and destruction of all Counterfeit Rice within the Defendants’ custody,

19                  possession, or control;

20            f. Enjoining the Defendants from further use of the RICELAND Marks;

21            g. Awarding Plaintiff restitution from the Defendants for unjust enrichment;

22            h. Awarding Plaintiff its costs and attorney fees incurred in this action; and

23            i. Granting such other and further relief as this Court may deem just and equitable, or

24                  to which Plaintiff may be entitled.

25   //

26   //

27   //
     COMPLAINT - 14                                                                 LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
                                                                                      P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
                  Case 2:20-cv-01170 Document 1 Filed 07/31/20 Page 15 of 15




 1
                                              JURY DEMAND
 2
              Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal
 3
     Rules of Civil Procedure.
 4
              DATED: July 31, 2020
 5
                                                     LANE POWELL PC
 6

 7
                                                     By s/Barbara J. Duffy
 8                                                      Barbara J. Duffy, WSBA No. 18885

 9                                                        s/Aaron Schaer                                   ___
                                                          Aaron Schaer, WSBA No. 52122
10                                                        1420 Fifth Avenue, Suite 4200
                                                          P.O. Box 91302
11                                                        Seattle, WA 98111-9402
                                                          Telephone: 206.223.7000
12                                                        Facsimile: 206.223.7107
                                                          Email: duffyb@lanepowell.com
13                                                        Email: schaera@lanepowell.com

14
                                                     DENTONS US LLP
15

16
                                                     By s/Samuel Fifer
17                                                   Samuel Fifer, pro hac vice pending
18                                                     s/Taaj M. Reaves
                                                     Taaj M. Reaves, pro hac vice pending
19
                                                     233 South Wacker Drive, Suite 5900
20                                                   Chicago, Illinois 60606
                                                     Telephone (312) 876-8000
21                                                   Facsimile (312) 876-7934
                                                     samuel.fifer@dentons.com
22                                                   taaj.reaves@dentons.com
23
                                                     Attorneys for Plaintiff
24                                                   Riceland Foods, Inc.

25

26

27
     COMPLAINT - 15                                                                   LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     133302.0001/8131640.1
